*AMENDED BLD-446                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3453
                                      ___________

                              IN RE: CRAIG ALFORD,
                                                   Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                     (Related to M.D. Pa. Civ. No. 3:13-cv-00435)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 October 3, 2013
        Before: HARDIMAN, GREENAWAY, JR. and SCIRICA, Circuit Judges

                            (Opinion filed: October 23, 2013 )
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Craig Alford has filed a pro se petition for a writ of mandamus seeking to compel

the United States District Court for the Middle District of Pennsylvania to rule on his

pending petition for a writ of habeas corpus. For the following reasons, we will deny the

mandamus petition.

       In February 2013, Alford filed a petition pursuant to 28 U.S.C. § 2254. The

respondents filed an answer in March 2013, and Alford filed his traverse in April 2013.

Alford then filed a motion for summary judgment, which the District Court dismissed in
May 2013. In July 2013, Alford’s petition was transferred to Magistrate Judge

Mehalchick for initial consideration. Since then, Alford has filed a motion to expedite

and a motion for an evidentiary hearing. Those motions remain pending.

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). A petitioner seeking mandamus relief must demonstrate that “(1) no other

adequate means exist to attain the relief he desires, (2) the party’s right to issuance of the

writ is clear and indisputable, and (3) the writ is appropriate under the circumstances.”

Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (quotation marks

omitted). While the management of the docket is within a district court’s sound

discretion, see In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982),

mandamus may be warranted where a district court’s delay is tantamount to a failure to

exercise jurisdiction, see Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

       Although Alford’s petition appears ripe for consideration, we are not presented

with any evidence of extraordinary delay, nor do we have reason to believe that there will

be delay going forward, particularly in light of the District Court’s recent adjudication of

Alford’s motion for summary judgment and its recent referral of his petition to

Magistrate Judge Mehalchick. In short, because the delay about which Alford complains

is not “tantamount to a failure to exercise jurisdiction,” Madden, 102 F.3d at 79, we will

deny his petition for a writ of mandamus. We deny Alford’s motion for bail and release,


                                              2
and we deny as moot Alford’s motions asking us to dispose of his mandamus petition and

grant him a writ of mandamus or a writ of habeas corpus.




                                           3